EXHIBIT 10.4
PROMISSORY NOTE
(Final Payment)


$1,500,000
Sacramento, California

October 20, 2008


FOR VALUE RECEIVED, the undersigned, PACIFIC ETHANOL, INC, a Delaware
corporation, with its principal place of business at 400 Capitol Mall, Suite
2060, Sacramento, California 95814 (“PEI”), hereby promises to pay to LYLES
MECHANICAL CO., a California corporation, with its principal place of business
at 1210 West Olive Ave., Fresno, California 93728 or its assigns  (“Contractor”)
the principal sum of One Million, Five Hundred Thousand, and 00/100 Dollars
($1,500,000.00), together with interest thereon as hereinafter provided until
this Note is paid in full.


1.            Principal and Interest Payments. The principal amount of this Note
represents the final payment due to Contractor under the Construction Agreement
for the Stockton Project dated March 6, 2008, as amended (the "Construction
Agreement"). The principal amount and all accrued interest shall be paid to
Contractor on March 31, 2009. Interest on the unpaid principal amount hereof
shall accrue at a rate per annum equal to the Prime Rate of interest as reported
from time to time in The Wall Street Journal, plus two percent (2.00%), computed
on the basis of a 360-day year of twelve 30-day months. All payments under this
Note shall be applied first to late fees and costs, if any, second to interest
then due, if any, and then to the remaining principal balance under this Note.


2.            Payments and Computations. All payments on account of indebtedness
evidenced by this Note shall be made not later than 5:00 p.m., California time,
on the day when due in lawful money of the United States. Payments are to be
made at such place as Contractor may, from time to time, in writing appoint, and
in the absence of such appointment, then at the principal place of business of
Contractor as set forth above.


3.             Events of Default. The occurrence of any of the following shall
constitute an "Event of Default" under this Note:


(a)           Failure to Pay. Borrower shall fail to pay (i) when due any
principal payment on the date due hereunder, or (ii) any interest or other
payment required under the terms of this Note on the date due or


(b)           Voluntary Bankruptcy or Insolvency Proceedings. Borrower shall (i)
apply for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated, (v) become insolvent (as such term
may be defined or interpreted under any applicable statute), (vi) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing; or
 
 
 

--------------------------------------------------------------------------------

 


(c)            Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for
the appointment of a receiver, trustee, liquidator or custodian of Borrower or
of all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to Borrower or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
sixty (60) days of commencement.


4.            Rights of Contractor upon Default. Upon the occurrence or
existence of any Event of Default and at any time thereafter during the
continuance of such Event of Default, Lender may, by written notice to Borrower,
immediately declare all outstanding obligations payable by Borrower hereunder to
be immediately due and payable. Upon the occurrence of an Event of Default, the
interest rate on this Note shall increase to a rate per annum equal to the Prime
Rate of interest as reported from time to time in The Wall Street Journal, plus
six percent (6.00%), simple interest, per annum until such default is cured, and
is payable together with the principal amount hereof in accordance with the
payment terms set forth herein. In addition to the foregoing remedies, upon the
occurrence or existence of any Event of Default, Contractor may exercise any
other right, power or remedy permitted by law, either by suit in equity or by
action at law, or both.


5.            Presentment, etc. PEI expressly waives demand and presentment for
payment, notice of nonpayment, protest, notice of protest, notice of dishonor,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and in the handling of securities at any time existing in
connection herewith; and shall be liable for the payment of all sums owing and
to be owing hereon, regardless of and without any notice, diligence, act or
omission as or with respect to the collection of any amount called for hereunder
or in connection with any rights, lien, interest or property at any and all
times had or existing as security for any amount called for hereunder.


6.            Notices. All notices to be given under this Note shall be given
and shall be deemed served in the same manner as under the Construction
Agreement.


7.            Applicable Law. This Note shall be construed in accordance with
the laws of the State of California, without regard to conflicts of laws
principles. PEI irrevocably submits to the exclusive jurisdiction of any
California State or United States Federal court sitting in Fresno County,
California over any action or proceeding arising out of or relating to this
Note, and irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such California State or Federal
court. PEI agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. PEI waives any objection to venue in the
State of California and any objection to an action or proceeding in the State of
California on the basis of forum non conveniens.
 
 
2

--------------------------------------------------------------------------------

 


8.            Severability. The parties hereto intend and believe that each
provision in this Note comports with all applicable local, state and federal
laws and judicial decisions. However, if any provision or provisions, or if any
portion of any provision or provisions, of this Note is found by a court of law
to be in violation of any applicable local, state or federal ordinance, statute,
law, administrative or judicial decision, or public policy, and if the court
should declare that portion, provision or provisions to be illegal, invalid,
unlawful, void or unenforceable as written, then it is the intent of PEI and
Contractor that such portion, provision or provisions be given force to the
fullest possible extent that they are legal, valid and enforceable, that the
remainder of this Note shall be construed as if the illegal, invalid, unlawful,
void or unenforceable portion, provision or provisions were not contained
herein, and that the rights, obligations and interest of PEI and Contractor
under the remainder of this Note shall continue in full force and effect.


9.            Usury. In the event any interest is paid on this Note which is
deemed to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.


10.          Expenses; Waiver. If action is instituted to collect this Note, the
PEI shall pay all costs and expenses, including, without limitation, reasonable
attorneys' fees and costs, incurred in connection with such action. In addition,
the successful or prevailing party in any proceeding shall be entitled to
recover reasonable attorneys' fees and other costs incurred in such proceeding.
PEI and all parties now or hereafter liable for the payment hereof, whether as
endorser, guarantor, surety or otherwise, generally waive demand, presentment
for payment, notice of dishonor, protest and notice of protest, notice of intent
to accelerate and notice of acceleration, diligence in collecting or bringing
suit against any party hereto, and all other notices, and agree to all
extensions, renewals, indulgences, releases or changes which from time to time
may be granted by the Contractor hereof and to all partial payments hereon, with
or without notice before or after maturity.


11.          Successors and Assigns. The rights and obligations hereunder of PEI
and Contractor shall be binding upon and benefit the permitted successors,
assigns, heirs, administrators and transferees of the parties.


12.          Waiver and Amendment. Any provision of this Note may be amended,
waived or modified only upon the prior written consent of PEI and Contractor.


13.          Headings. The headings of the Paragraphs of this Note are inserted
for convenience only and shall not be deemed to constitute part of this Note or
to affect the construction hereof.



 
3

--------------------------------------------------------------------------------

 


14.          Time of the Essence. Time is of the essence as to all dates set
forth herein. PEI and Contractor have executed and delivered this Note as of the
day and year first set forth above.



 
PACIFIC ETHANOL, INC.,
a Delaware corporation
       
By:
/s/ Neil M. Koehler    
Neil M. Koehler, Chief Executive Officer

 

 
 
4

--------------------------------------------------------------------------------
